Citation Nr: 1629464	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-26 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability. 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1963 to November 1963.  He also had service in the Army National Guard, with periods of active duty for training (ADT) and inactive duty training (IDT).
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for low back, right knee, and left knee disabilities.

The issue of entitlement to service connection for a left ankle disability has been raised by the record in the Veteran's January 2009 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that in a VA Form 21-0820 dated in January 2013, the Veteran reported that he had received VA treatment for his right knee disability at the VA medical center in Youngstown, Ohio, from January 2007 to December 2012.  However, records regarding VA medical treatment have not been associated with the claims file.  On remand, outstanding VA treatment records must be obtained. 

The Board notes that in the Veteran's substantive appeal received in June 2010, he requested a Board hearing before a Veterans Law Judge seated at the RO.  Notice regarding the hearing was sent in October 2015 advising the appellant that a hearing had been scheduled for November 3, 2015.  However, the Veteran failed to report for the Board hearing.

A review of the claims file reveals that in a report of general information dated in April 2014, the Veteran provided an updated address.  Notwithstanding, the hearing notice was mailed to the Veteran's previous address and was subsequently returned as undeliverable.  

In light of the evidence indicating that the Veteran did not receive notice of his hearing, the Board concludes that he should be afforded an additional opportunity to appear before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records regarding treatment for the Veteran's low back, right knee, and left knee disabilities.

2.  Verify the Veteran's mailing address.  

3.  Schedule the Veteran for a Board hearing.  Notice of the hearing should be sent to the Veteran's updated address.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






